           Case 4:18-cv-00914-BSM Document 2 Filed 12/11/18 Page 1 of 5



                    IN THE UNITED STATES DISTRICT COURT FOR THE
                            EASTERN DISTRICT OF ARKANSAS
                                 WESTERN DIVISION


Arkansas Times LP                                                                      Plaintiff

v.                                     Case No. (/.'   /ft,_11 //JI/- /Jf.M.
Mark Waldrip, John Goodson,
Morril Harriman, Kelly Eichler,
David Pryor, Stephen Broughton,
C.C. Gibson, Sheffield Nelson,
Tommy Boyer, and Steve Cox, in their
official capacities as Trustees of                                        JAMES . rv1!W~~
the University of Arkansas Board of
                                                                          By:-~~~~;,,-~~
Trustees.


     MOTION FOR PRELIMINARY INJUNCTION AND DECLARATORY RELIEF
         Pursuant to Rule 65 of the Federal Rules of Civil Procedure, Plaintiff Arkansas Times LP

moves this Court for a preliminary injunction. In support of this motion, Plaintiff submits the

following:

         ( 1) Declaration of Alan Leveritt, attached as Exhibit 1; and

         (2) A Brief in Support of Motion for Preliminary Injunction, filed contemporaneously

with this motion.

         WHEREFORE, Plaintiff respectfully requests that the Court enter judgment in its favor

and against Defendants, and award the following relief:

         Preliminarily enjoin Defendants from requiring those contracting with the University of

Arkansas and each of its constituent parts to certify that they are not currently engaged, nor will

they engage for the duration of the contract, in a boycott of Israel, and from penalizing

government contractors based on their participation in political boycotts of Israel;

Dated:

                                                  1
Case 4:18-cv-00914-BSM Document 2 Filed 12/11/18 Page 2 of 5




                     Respectfully submitted,

                     Bettina E. Brownstein
                     Bettina E. Brownstein (85019)
                     Bettina E. Brownstein Law Firm
                     904 West Second St., Suite 2
                     Little Rock, Arkansas 72201
                     Tel: (501) 920-1764
                     Email: bettinabrownstcinri1\gmail.com

                    John L. Burnett
                    John L. Burnett (77021)
                    Lavey & Burnett
                    904 West Second St., Suite 2
                    Little Rock, Arkansas 72201
                    Tel: (501) 376-2269
                    Email: j burncWd:lavcvburnctt.com


                     On behalf of the Arkansas Civil Liberties
                       Union Foundation, Inc.

                     Brian Hauss*
                     Vera Eidelman*
                     ACLU Foundation
                     Speech, Privacy & Technology Project
                     125 Broad St., 18th Floor
                     New York, NY 10004
                     Tel: (212) 549-2500
                     bhauss 1,hacl u.org
                     veidclman'craclu.org


                     Attorneys for Plaintiff

                      *Pro hac vice applications to be filed




                                2
            Case 4:18-cv-00914-BSM Document 2 Filed 12/11/18 Page 3 of 5




                   IN THE UNITED STATES DISTRICT COURT FOR THE
                          EASTERN DISTRICT OF ARKANSAS
                                WESTERN DIVISION


 Arkansas Times LP                                                                    Plaintiff

 v.


 Mark Waldrip, John Goodson,
 Morril Harriman, Kelly Eichler,
 David Pryor, Stephen Broughton,
 C.C. Gibson, Sheffield Nelson,
 Tommy Boyer, and Steve Cox, in their
 official capacities as Trustees of
 the University of Arkansas Board of
 Trustees.                                                                          Defendants


                             DECLARATION OF ALAN LEVERITT

 1.        I submit this declaration in support of the Arkansas Times LP in the above-captioned

lawsuit.

 2.    I am the CEO of Arkansas Times LP, which publishes the Arkansas Times, a weekly

newspaper of general circulation in this state, as well as other special interest publications. I am

also a principal of Arkansas Times LP.

3.     For many years, Arkansas Times LP has regularly contracted with Pulaski Technical

College ("PTC") to run advertisements for PTC in the Arkansas Times and other publications

published by Arkansas Times LP in return for payment for this service. Since the affiliation of

PTC with the University of Arkansas ("UAPTC") in February, 2017, these advertising contracts

have been with the University of Arkansas Board of Trustees ("UABT").

4.         In October, 2018, Arkansas Times LP and UAPTC were preparing to enter into another

contract for additional advertising in the Arkansas Times. At that time, I was informed that the

                                                                                       EXHIBIT
                                                  1
                                                                                     1
                                                                                 I ------
                                                     - - -   -   -----


          Case 4:18-cv-00914-BSM Document 2 Filed 12/11/18 Page 4 of 5



UAPTC Director of Purchasing and Inventory was requiring as a condition of the contract that I,

on behalf of the Arkansas Times LP, in addition to the usual advertising contract documents,

sign a certification stating that the Arkansas Times LP is not currently engaged in, and agrees for

the duration of the contract not to engage in, a boycott of Israel. UAPTC informed me that absent

this certification, UAPTC would refuse to contract with Arkansas Times LP for any additional

advertising. I was also informed that the certification was mandatory under an anti-Israeli

boycott law passed by the Arkansas Legislature in 2017.

 5.     Las CEO of and a principal in Arkansas Times LP and publisher of the Arkansas Times.

declined to sign the certification because I believe it is unacceptable for the Arkansas Times LP

to enter into an advertising contract with the University of Arkansas that is conditioned on the

unconstitutional suppression of protected speech under the First Amendment. Moreover, I am

unwilling to accept a 20% discount on payment by UAPTC under its advertising contract.

Although this 20% discount option has not been revealed to or discussed with me by UAPTC, I

understand that it is part of the law in question.

 6.      But for UABT's certification requirement, on behalf of the Arkansas Times LP I am

ready, willing, and able to enter into new advertising contracts for UAPTC with UABT. Because

of the certification requirement, the Arkansas Times LP and UABT have no present contract to

advertise UAPTC and no future prospect to enter into one. My refusal to sign the anti-boycott

pledge, as of November 28, 2018, caused UAPTC to fail to offer two new or renewed contracts

for advertising in the Arkansas Times, each of which would have been for an amount in excess of

$1,000. In view of its long contractual history with PTC and UAPTC, the Arkansas Times LP

expected that it would be awarded additional advertising contracts in the future. However, the

refusal to sign the boycott pledge means that this will not occur if the Act is not invalidated. In



                                                     2
      Case 4:18-cv-00914-BSM Document 2 Filed 12/11/18 Page 5 of 5




2016 Arkansas Times LP entered into 22 contracts with PTC for ads in amounts greater than

$1,000. In 2017, the number of such contracts with UABT for UAPTC was 36. In 2018, prior to

the cessation described above, the number was 25.

 7.     The refilsal of Arkansas Times LP to sign the anti-boycott pledge has nothing whatsoever

to do with the ability or effectiveness of the Arkansas Times LP publications in publishing

advertisements for UAPTC.

8.     As a result of the Act's certification requirement, Arkansas Times LP has sustained

substantial monetary damages, which I understand are not recoverable against UABT in a court

oflaw and which will continue into the future if the certification requirement is not invalidated.


                                          VERIFICATION

       Tverify under penalty of perjury under the laws of the United States and 28 U.S.C. § 1746

that the foregoing is true and correct.



                                                     Al

Dated: December 6, 2018




                                                 3
